DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed 2 August 2021.
Claims 1 – 9 and 12 – 14 are pending. Claims 10 – 11 and 15 – 16 are withdrawn due to a restriction requirement.    

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul J. Maginot on 16 November 2021.

The application has been amended as follows: 
Cancel claims 10 – 11 and 15 – 16.

Allowable Subject Matter
Claims 1 – 9 and 12 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “a ratio between a diameter of the tool receiver and a diameter of the guide tube of the first hand-held power tool is 1.8 times greater than a ratio between a diameter of the tool receiver and a diameter of the guide tube of the second hand-held power tool”.  The closest prior art, Wache et al. (US 6,241,026), hereinafter Wache, discloses the first hand-held power tool (with a first tool holder as described in WO 98/47670, which is incorporated by reference) and the second hand-held power tool (with a second tool holder as shown in fig. 3) each having a percussion mechanism, a motor, and a transmission that includes the percussion mechanism and wherein the respective transmissions each have a guide tube that is identical in regions along a working axis and in which a striker is carried in an axially movable manner, the guide tube rotatably coupled to the motor via a first transmission unit, the striker configured to be driven in a linearly oscillating manner via a piston of a second transmission unit wherein a single-strike energy of the second hand-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        14 November 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731